Citation Nr: 0208483	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  98-13 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic disability of 
the right testicle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active air service from November 1952 to 
November 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) from an October 1997 decision by the 
Department of Veterans Affairs (VA) New Orleans Regional 
Office (RO), which denied service connection for right 
testicle disability.

In December 1998, September 2000, and March 2001, the Board 
remanded this case to the RO for additional development of 
the evidence, including the scheduling of a Travel Board 
hearing, which was held in July 1999. 


FINDING OF FACT

The record gives rise to a reasonable doubt in favor of the 
veteran that his right testalgia is amplified by his service-
connected psychiatric disability.


CONCLUSION OF LAW

The veteran's right testalgia is aggravated by his service-
connected psychiatric disability.  38 U.S.C.A. 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.304, 3.306 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (West Supp. 2001)).  VA has recently issued 
final regulations to implement these statutory changes. See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  As the benefit sought on appeal is being granted 
in full, the Board finds that it is not prejudicial to the 
claimant to proceed to adjudicate the claim of service 
connection for a right testicle disability on the current 
record, notwithstanding any arguable procedural or 
evidentiary defects.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

I.  Factual Background

The veteran had the mumps in January 1953, during service, 
and he is service-connected for atrophy and pain of the left 
testicle as a residual of the in-service mumps.  

The service medical records make no reference to any pain, 
atrophy, or other disability of the veteran's right testicle.

A private physician's January 1980 report of treatment shows 
a history of mumps in service with current residual symptoms 
of atrophy and pain in the left testicle.  After physical 
examination, the diagnosis was atrophy of the left testicle.

In December 1992, a private physician examined the veteran 
and found he had an atrophic left testicle, which was painful 
and extremely tender.

During a VA genitourinary examination in March 1993, the 
veteran gave a history of bilateral swelling of the testicles 
in service when he had the mumps.  At that examination, he 
complained of chronic left testalgia, described as a dull 
ache.  On objective examination, the left testicle was 
considerably smaller than the right.  The diagnosis was 
history of orchitis probably secondary to viral mumps 
infection, with residual atrophy and chronic testalgia.  

Private records of treatment in November 1994 show that the 
veteran complained of left testicular pain.  On examination, 
the right testis appeared to be fairly normal in 
configuration and in size with no palpable masses or evidence 
of hydrocele, hernia, etc.  The left testis was quite 
atrophic, perhaps being one-third to one-fourth the size of 
the right and elevated in the scrotum.  There were no 
discrete masses, hydrocele, hernia, or discoloration or edema 
of the skin, but there was fairly exquisite tenderness on 
even mild palpation or manipulation.  

VA records of treatment in March 1995 show that the veteran 
gave a history of service connection for atrophy of the 
testes.  The diagnoses were chronic testicular pain; atrophy 
of the testes, left greater than or equal to right; and 
chronic torsion of the left testis.

VA records of treatment in November 1996 and February 1997 
include complaints of persistent testicular pain.  VA records 
of treatment in June 1997 show that the veteran complained of 
left testicular pain since he had the mumps in the military.

On August 1997 VA examination, the veteran gave a history of 
his left testicle having shrunk when he had the mumps in 
service, and having continued pain in the left testicle since 
then.  According to the examination report, the veteran 
further gave a history of his right testicle not hurting in 
the past, but starting to hurt in the last few years, though 
not nearly so much as his left testicle hurt.  Upon physical 
examination, the right testicle did not appear to be atrophic 
and was fairly firm.  The left testicle was very atrophic.  
There was a significant discrepancy between the left and the 
right testicle.  There were no other changes in the 
testicles.  The diagnosis was history of mumps orchitis with 
atrophy of the left testicle secondary to mumps orchitis.  
The examiner opined that the veteran's right testicular 
symptoms were not related to or a result of his in-service 
mumps-orchitis. 

During a July 1999 Board hearing, the veteran described his 
in-service mumps and subsequent history.  He mentioned that 
when the pain on the left became very bad, the pain would 
move over to the right side.  He indicated that no doctor had 
ever found any disease of the right testicle.  He described 
having a nervous condition, which he felt was secondary to 
his chronic service-connected left testicle pain.

During a May 2001 VA genitourinary examination, the veteran 
stated that his right testicle "hurt some."  He indicated 
that the pain had been there for several years.  He mentioned 
that the right testicle hurt and the left side had severe 
pain.  He had no history of any other genitourinary 
disorders.  On physical examination, he appeared over-
stressed with the severity of his symptoms, particularly 
pain, which he reported experiencing for many decades "all 
the time."  He seemed to stress the severity of his symptoms 
in an almost histrionic fashion.  The right scrotum was 
normal, with the testicle measuring about 3 by 4.5 
centimeters.  The left testicle was high in the scrotum and 
very tender.  There was no hernia on the right or left.  
There was tenderness on mild pressure of the right and left 
lower quadrant, the suprapubic area, and the upper femoral 
and inguinal areas.  No definite hernia sac or impulse could 
be felt.  The veteran stated by history that he had a hernia 
on the left side since 1975, but he had never had surgery.  
He stated that it sometimes hurt severely.  He indicated that 
sometimes the doctors found it, and sometimes they did not.  
The left testis was essentially normal in consistency, but 
small, compared to the right.  A May 2001 VA ultrasound 
revealed minimal right hydrocele and atrophic left testicle.  
The diagnoses included bilateral testalgia, "right 
testalgia, see ultrasound" and "consider a somatoform 
disorder."  In the examiner's opinion, the right testalgia 
and minimal right hydrocele were not as likely as not related 
to service, any incident occurring therein, and/or the 
service-connected left testicle disability.  In his view, the 
right testalgia was likely amplified by psychiatric 
conditions.  

On May 2001 VA psychiatric examination, the veteran was 
diagnosed as having an adjustment disorder with mixed anxiety 
and depression.  Pursuant to a March 2001 Board remand, the 
examiner opined that the veteran's adjustment disorder and 
anxiety were as likely as not related to his in-service mumps 
and left testicular atrophy.  

VA records of treatment in June 2001 show that the veteran 
complained of bilateral testalgia, left greater than right.  

By September 2001 decision, the RO granted service connection 
for chronic adjustment disorder with mixed anxiety and 
depression, and rated it 50 percent disabling.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521 (1996); see also Reiber 
v. Brown, 7 Vet. App. 513 (1995); Allen v. Brown, 7 Vet. App. 
439 (1995).

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 1991 & Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Mere suspicion or doubt as to the truth of any 
statements submitted, as distinguished from impeachment or 
contradiction by evidence or known facts, is not justifiable 
basis for denying the application of the reasonable doubt 
doctrine if the entire, complete record otherwise warrants 
invoking this doctrine.  The reasonable doubt doctrine is 
also applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under 
combat, or similarly strenuous conditions, and is consistent 
with the probable results of such known hardships.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.102).

III.  Analysis

This case has been the subject of three Board remands and 
multiple VA medical examinations.  The veteran has been 
cooperative in the development of the issue on appeal.  Any 
failure to develop the record adequately and efficiently does 
not appear to be his fault.  The time has come to reach a 
decision on the merits of the claim, based on a broad 
interpretation of the law, and affording the veteran all 
benefit of the doubt.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.102).  In so 
doing, the Board is keenly aware of the Secretary's 
reaffirmance of the principles enunciated in 38 C.F.R. 
§ 3.102, as reflected in the revision of this regulation 
pursuant to VCAA.

The veteran is service connected for left testicular atrophy 
and associated pain, as well as chronic adjustment disorder 
with mixed anxiety and depression.  In May 2001, a VA 
genitourinary examiner determined that the veteran had 
bilateral testalgia (pain in the testicles).  The May 2001 VA 
genitourinary examiner also indicated that the veteran's 
right testicle symptoms were "likely amplified by 
psychiatric conditions," which are now (but were not at that 
time) service connected, based on the opinion of the May 2001 
VA psychiatric examiner.  

The Board finds that the foregoing evidence creates a 
reasonable doubt in the veteran's favor, considerably beyond 
remote possibility or pure speculation, that he has right 
testalgia associated with, and amplified by, his service-
connected psychiatric disability.  Accordingly, service 
connection for right testalgia, the symptoms of which are as 
likely as not aggravated by the veteran's service-connected 
psychiatric disability, is granted.  See Allen, 7 Vet. App. 
at 448.  


ORDER

Service connection for right testalgia is granted. 



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

